ORDER

PER CURIAM.
AND NOW, this 7th day of May, 1993, the Orders of the Court of Common Pleas of Montgomery County, Nos. 93-05398 and 93-06115, striking Appellant Berg’s nominating petitions for the Office of District Justice in Magisterial District 38-1-23 and dismissing Appellant’s Complaint in Mandamus are hereby REVERSED. The Montgomery County Board of Elections is hereby directed to place the name of Ian Berg on the Democratic and Republican ballots for the position of District Justice in Magisterial District 38-1-23 for the May 18, 1993 primary in the same ballot positions pursuant to the original drawing for ballot positions. Further, it is hereby ordered that new absentee ballots be issued with Appellant Berg’s name in the same place as on the regular ballots pursuant to the original drawing and that all existing absentee ballots be invalidated.
Opinions to follow.
MONTEMURO, J., did not participate in the decision of this matter.
ZAPPALA, J., files a concurring statement .in which NIX, C.J., and FLAHERTY and CAPPY, JJ., join.
PAPADAKOS, J., files a dissenting statement.